Exhibit 10.1 SENIOR SECURED PROMISSORY NOTE $500,000.00 Mountain View, California August 12, 2008 FOR VALUE RECEIVED, the undersigned, AdEx Media, Inc., a Delaware corporation, with a principal place of business at 883 North Shoreline Blvd. #A200, Mountain View, California 94043 (the “Maker”), promises to pay to Digital Equity Partners, LLC (the “Holder”) a Colorado limited liability company with a principal place of business at , or such place as the Holder may designate, the principal sum of Five Hundred Thousand Dollars ($500,000.00) without interest thereon.This promissory note (the “Note”) is being delivered by Maker to Holder in partial consideration for Maker’s purchase of the outstanding membership interests in Digital Instructor, LLC (the “Company”) pursuant to the terms of that certain Membership Interest Purchase Agreement (the “Purchase Agreement”), dated August 12, 2008, by and between Maker and the members of the Company. Capitalized terms herein not otherwise defined shall have the meanings ascribed to them in the Purchase Agreement. 1.The Principal Amount.The principal balance of the Note, which is outstanding and unpaid from time to time, is referred to as the “Principal Amount.” 2.Payment.Subject to Section 5.2 of the Purchase Agreement, the outstanding Principal Amount hereunder shall be due and payable on the earlier of (i) six (6) months from the Closing Date (“Maturity Date”) or (ii) when such amount is declared due and payable by the Holder upon or after the occurrence of an Acceleration Event (as defined below). If such date falls on a Saturday, Sunday or a holiday, then such payment shall be made on the next succeeding Business Day, as such term is defined in the Purchase Agreement.All amounts payable hereunder shall be paid by Maker in lawful money of the United States and in same day or immediately available funds. 1 3.Acceleration Events.
